Title: To Thomas Jefferson from Thomas Claxton, 18 May 1801
From: Claxton, Thomas
To: Jefferson, Thomas


               
                  Honor’d Sir
                  City of Washington May 18, 1801
               
               I am preparing to Start from this place for Philadelphia on Thursday next, and beg leave to lay before you a view of such Articles as appear to me to be necessary for the further completion of the furnishing of the Presidents House—Nothing Sir, would trouble my mind more than, (by progressing according to my own ideas, without your concurrence) to derange any plan which you may have formed with respect to the expenditure of the balance of the fund yet on hand. For this reason, Sir, I have taken the liberty of troubling you at this time—I shall do myself the honor of waiting on you on Wednesday for your determination
               The first thing, Sir, is the President’s Drawing Room which you have already mentioned a desire to have completed—For this will be required
               A Brussels Carpet
               4 Window Curtains, (none being necessary for the doors until altered
               4 Girandols
               3 Dozen chairs—cheapest that will answer are similar to those now in the President’s house—black & gold
               The Cabinet ware necessary can be had here
               2d The Windows on each side of the north front door are much in want of curtains as well as the window at the foot of the family Starecase—
               3d 4 Curtains for the windows of the Lodging Room and office of the private Secretary
               4th Curtains for all the windows on the second story of the north front as far as finished
               The following articles are stated to be wanting by the Steward & Cook
               
                  
                     Steward—
                     5 pair brass Candlesticks
                  
                  
                     4 Brass Patent Lamps
                  
                  
                     1 large dish kettle—cast iron
                  
                  
                     3 Common beds for Servants
                  
               
               With respect to the curtains, Sir, some of them may be low priced articles which will answer as well for an outside appearance as if they were better
               I have the Honor to be Sir with the greatest respect & esteem Your most obt. Svt.
               
                  
                     Thos. Claxton
                  
               
               
                  P.S. I, long since, intended to procure a good Spy Glass, which I think is much wanting for the convenience of the House—
               
            